DETAILED ACTION
In response to communication filed on 6/25/2020.
Claims 1-30 are pending.
Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/25/2020 and 9/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,10,13-20,23-27,29 and 30are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abedini et al. (US Pub. 2019/0045569)(A1 hereafter).

Regarding claims 1 and 29, A1 teaches an apparatus for wireless communications by a first user equipment (UE)[refer Fig. 11; 1105][paragraph 0112], comprising: 
a transceiver [refer Fig. 11; 1135]; 
a processor [refer Fig. 11; 1120], memory coupled with the processor [refer Fig. 11; 1125]; and 
instructions stored in the memory and executable by the processor [paragraph 0114] to cause the apparatus to: 
receive, via the transceiver, control signaling indicating a resource allocation for a sidelink channel (a first node can request sidelink operations with a second node [paragraph 0066], the first node receives response messages that provides information for establishing directional communication links, including resource and beam configuration information [paragraph 0068]); 
receive, from a base station via the transceiver [refer Fig. 5; 525], a control message that indicates a quasi co-location (QCL) relation, spatial relation data, or both (the first node receives response messages from an access point that provides information for establishing directional communication links, including resource and beam configuration information that includes quasi colocation information between different antenna ports)[paragraph 0068]; 
transmit, via the transceiver to a second UE over a control channel of the sidelink channel, an indication of the QCL relation, the spatial relation data, or both, for the resource allocation (in some cases, an access node that sends response message only to a first node, the first node can communicate any necessary configuration information to the other node)[paragraph 0071]; and 


Regarding claims 2 and 30, A1 teaches to communicate with the second UE via the sidelink channel [refer Fig. 4; 435][paragraph 0068] are executable by the processor to cause the apparatus to: 
transmit, via the transceiver using a beam (i.e. transmit/receive beam) corresponding to the QCL relation, a data transmission or a control transmission to the second UE via the sidelink channel [paragraph 0068].

Regarding claim 3, A1 teaches communicating with the second UE via the sidelink channel [refer Fig. 4; 435] comprises: receiving, via a beam (i.e. transmit/receive beam) corresponding to the spatial relation data, a data transmission or a control transmission from the second UE via the sidelink channel [paragraph 0068].  

Regarding claim 10, A1 teaches performing a beam sweep procedure (i.e. beam measurement) with the second UE via the sidelink channel (beam measurement reports can be sent directly via sidelink)[paragraph 0079]; and 
identifying at least one beam based at least in part on the beam sweep procedure (part of beam management procedures, first and second nodes can send measurement reports to the access node in order to identify best candidates for beam pairs)[paragraph 0079], the QCL relation, the spatial relation data, or both, corresponds to the at least one beam (resource and beam configuration information includes QCL information between different antenna ports)[paragraph 0068].  



Regarding claim 14, A1 teaches a method for wireless communications by a first user equipment (UE) [refer Fig. 11; 1105][paragraph 0085], comprising: 
receiving control signaling indicating a resource allocation for a sidelink channel (a first node can request sidelink operations with a second node [paragraph 0066], the first node receives response messages that provides information for establishing directional communication links, including resource and beam configuration information [paragraph 0068]); 
receiving, via a control channel of the sidelink channel, an indication of a network-provided configuration comprising a quasi co-location (QCL) relation, spatial relation data, or both, from a second UE for the resource allocation (the first node receives response messages from an access point that provides information for establishing directional communication links, including resource and beam configuration information that includes quasi colocation information between different antenna ports [paragraph 0068], in some cases, an access node that sends response message only to a first node, the first node can communicate any necessary configuration information to the other node [paragraph 0071]); and 
communicating with the second UE using the resource allocation for the sidelink channel based at least in part on the QCL relation, the spatial relation data, or both (the first and second node use the configuration information for node-to-node communications)[paragraph 0072].  

Regarding claim 15, A1 teaches communicating with the second UE via the sidelink channel comprises: 


Regarding claim 16, A1 teaches communicating with the second UE via the sidelink channel comprises: 
transmitting, via a beam corresponding to the spatial relation data, a data transmission to the second UE via the sidelink channel based at least in part on the spatial relation data (the first and second node use the configuration information for node-to-node communications)[paragraph 0072].  

Regarding claim 17, A1 teaches performing a beam sweep procedure (i.e. beam measurement) with the second UE via the sidelink channel (beam measurement reports can be sent directly via sidelink)[paragraph 0079]; and 
transmitting, to the second UE, a beam index (i.e. identified candidate beam pair) and a beam measurement based at least in part on the beam sweep procedure [paragraph 0079].  

Regarding claim 18, A1 teaches performing a beam sweep procedure (i.e. beam measurement) with the second UE via the sidelink channel (beam measurement reports can be sent directly via sidelink)[paragraph 0079]; and 
transmitting a measurement report to a base station based at least in part on the beam sweep procedure (after beam management procedures, suitable beam pairs are reported as part of beam measurement)[paragraph 0079].  



Regarding claim 20, A1 teaches receiving, via the control channel, a second indication of a second QCL relation, second spatial relation data, or both (the first and second nodes receive response messages for beam management that includes one or more of beam and resource configuration information, including quasi-colocation information between different antenna ports)[paragraph 0068]; and 
communicating with the second UE via the sidelink channel based at least in part on the second QCL relation, the second spatial relation data, or both (the first node receives response messages from an access point that provides information for establishing directional communication links, including resource and beam configuration information that includes quasi colocation information between different antenna ports [paragraph 0068], in some cases, an access node that sends response message only to a first node, the first node can communicate any necessary configuration information to the other node [paragraph 0071]).  

Regarding claim 23, A1 teaches a method for wireless communications by a base station [refer Fig. 12; 1205][paragraph 0118], comprising: 
transmitting control signaling indicating a resource allocation for a sidelink channel between a first user equipment (UE) and a second UE (a first node can request sidelink operations with a second node [paragraph 0066], the first node receives response messages that provides information for establishing directional communication links, including resource and beam configuration information [paragraph 0068]); and 


Regarding claim 24, A1 teaches transmitting the control message comprises: transmitting the control message comprising a plurality of different QCL relations, a plurality of different spatial relation data, or both (the first node receives response messages from an access point that provides information for establishing directional communication links, including resource and beam configuration information that includes one or more (i.e. plurality of) quasi colocation information between different antenna ports)[paragraph 0068].  

Regarding claim 25, A1 teaches identifying the QCL relation, the spatial relation data, or both, for the sidelink channel[paragraph 0068]  comprises: 
receiving, from the first UE or the second UE, a measurement report (the first and second node can send a report)[paragraph 0070]; and 
selecting the QCL relation, the spatial relation data, or both, based at least in part on the measurement report (the first node receives response messages from an access point that provides information for establishing directional communication links, including resource and beam configuration information that includes one or more (i.e. plurality of) quasi colocation information between different antenna ports)[paragraph 0068].  

Regarding claim 26, A1 teaches the measurement report indicates at least one beam index (i.e. identified beam pair) and at least one beam measurement (after beam management procedures, suitable beam pairs are reported as part of beam measurement)[paragraph 0079].  

Regarding claim 27, A1 teaches receiving, from the first UE, a first measurement report (the first node generates a report)[paragraph 0070]; 
receiving, from the second UE, a second measurement report (the second node can generate a report)[paragraph 0070]; and 
selecting the QCL relation, the spatial relation data, or both, based at least in part on the first measurement report and the second measurement report (the first node receives response messages from an access point that provides information for establishing directional communication links, including resource and beam configuration information that includes one or more (i.e. plurality of) quasi colocation information between different antenna ports)[paragraph 0068].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US Pub. 2019/0045569)(A1 hereafter) in view of Faxer et al. (US Pub. 2020/0389883)(F1 hereafter).

Regarding claim 4, A1 teaches performing a beam sweep procedure with the second UE via the sidelink channel (beam measurement reports can be sent directly via sidelink)[paragraph 0079]; 
receiving the control message from the base station based at least in part on a measurement report (part of beam management procedures, first and second nodes can send measurement reports to the access node in order to identify best candidates for beam pairs [paragraph 0079], access nodes sends response messages to the first and second node in response to request messages [paragraph 0081]).  
However A1 fails to disclose identifying an updated QCL relation, an updated spatial relation data, or both, based at least in part on the control message.
F1 discloses that a base station can generate a control message, such as a MAC CE message for updating a QCL reference associated with a transmission configuration indicator (TCI) state [paragraph 0115].


Regarding claim 5, A1 teaches the measurement report indicates a beam index, a signal strength measurement, or both, for at least one beam measured during the beam sweep procedure (after beam management procedures, suitable beam pairs are reported as part of beam measurement)[paragraph 0079].  

Regarding claim 6, A1 teaches receiving, from the base station, a set of different QCL relations (the first and second nodes receive response messages for beam management that includes one or more of beam and resource configuration information, including quasi-colocation information between different antenna ports)[paragraph 0068], the indication of the QCL relation indicates first QCL relation from the set of different QCL relations [paragraph 0068].  

Regarding claim 7, A1 teaches transmitting, via the control channel, a second indication of a second QCL relation from the set of different QCL relations (the first and second nodes receive response messages for beam management that includes one or more of beam and resource configuration information, including quasi-colocation information between different antenna ports)[paragraph 0068]; and 
transmitting, via a beam corresponding to the second QCL relation, a data transmission or a control transmission to the second UE via the sidelink channel (a first node can send a response message 

Regarding claim 8, A1 teaches receiving, from the base station, a set of different spatial relation data, the indication of the spatial relation data indicates first spatial relation data from the set of different spatial relation data (the first and second nodes receive response messages for beam management that includes one or more of beam and resource configuration information, including quasi-colocation information between different antenna ports)[paragraph 0068].  

Regarding claim 9, A1 teaches transmitting, via the control channel, a second indication of second spatial relation data from the set of different spatial relation data (the first and second nodes receive response messages for beam management that includes one or more of beam and resource configuration information)[paragraph 0068]; and 
receiving, via a beam corresponding to the second spatial relation data, a data transmission from the second UE via the sidelink channel (a first node can send a response message to a second node that provides configuration for the communication, that includes time/frequency/power resources for communications and a choice of transmit/receive beams)[paragraph 0081].  

Claims 11,12,21,22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over A1 in view of Karjalainen et al. (US Pub. 2020/0336194)(K1 hereafter).

Regarding claims 11 and 21, A1 fails to disclose the QCL relation indicates an omni beam, a wide beam, a narrow beam, or any combination thereof.  

	It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the teachings of A1 to incorporate QCL spatial information to identify narrow or wide beam resources as taught by K1.  One would be motivated to do so to provide reporting of power and RSRP values for different resources that are spatially quasi-collocated [refer K1; paragraph 0084].

Regarding claim 12 and 221, A1 fails to disclose the spatial relation data indicates an omni beam, a wide beam, a narrow beam, or any combination thereof.  
	K1 discloses that a UE can send a beam report to identify synchronization signal block (SSB) resource indicators and beam reports to identify channel state information reference signal (CSI-RS) indicators [paragraph 0038], a joint quasi-colocated (QCL) SSB-CSI-RS beam report pair in a spatial beam domain can be presented and provide wide beams for SSB sources and narrow beams for CSI-RS resources [paragraph 0075]. 
	It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the teachings of A1 to incorporate QCL spatial information to identify narrow or wide beam resources as taught by K1.  One would be motivated to do so to provide reporting of power and RSRP values for different resources that are spatially quasi-colocated [refer K1; paragraph 0084].


	K1 discloses that a UE can send a beam report to identify synchronization signal block (SSB) resource indicators and beam reports to identify channel state information reference signal (CSI-RS) indicators [paragraph 0038], a joint quasi-colocated (QCL) SSB-CSI-RS beam report pair in a spatial beam domain can be presented and provide wide beams for SSB sources and narrow beams for CSI-RS resources [paragraph 0075]. 
	It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the teachings of A1 to incorporate QCL spatial information to identify narrow or wide beam resources as taught by K1.  One would be motivated to do so to provide reporting of power and RSRP values for different resources that are spatially quasi-colocated [refer K1; paragraph 0084].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Ryan Kavleski
/R. K./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412